6 N.Y.3d 795 (2006)
ADC ORANGE, INC., Appellant,
v.
COYOTE ACRES, INC., Respondent.
Court of Appeals of the State of New York.
Submitted December 5, 2005.
Decided February 14, 2006.
Motion, insofar as it seeks leave to appeal from that part of an Appellate Division order, dated July 18, 2005, that granted Coyote Acres, Inc.'s cross motion for summary judgment dismissing the complaint and on its first counterclaim, granted; motion, insofar as it seeks leave to appeal from the remainder of that Appellate Division order and a second Appellate Division order, dated July 18, 2005, dismissed upon the ground that the Court of Appeals does not have jursidiction to entertain it (see CPLR 5602).